Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and13 are objected to because of the following informalities: 
Each of claims 4 and 13 recite “as a lower surface of the cartridge connected to the applicator-side connector is” in the last line. The Examiner is of the position that this may be a typographical mistake and that the Applicant meant to recite “as a lower surface of the cartridge connected to the applicator-side connector [[is]]”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application No. WO 2016/088886 assigned to Hisamitsu Pharmaceutical Co. Inc.
Regarding claim 6, Hisamitsu discloses a cartridge (formed by sheet 100, 600g and 1520; see Fig. 18) comprising: 
a sheet member (100); 
a bending portion (1550) configured to bend the sheet member (100) for applying the sheet member (100) to skin (S) (see Fig. 18); and 
a cartridge-side connector (at 1520) configured to be detachably connected to an applicator (1500) configured to apply a force toward the sheet member (100) (Fig. 18), 
wherein in a pressed state in which the cartridge-side connector has been connected to the applicator and the applicator has applied the force to the cartridge (Fig. 18), the bending portion (1550) bends the sheet member (100) that has advanced to the bending portion (1550).

Allowable Subject Matter
Claims 1-5 and 10-14 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783